NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



NICOLE CARMACK,                             )
                                            )
              Appellant,                    )
                                            )
v.                                          )         Case No. 2D18-1769
                                            )
BOB CARMACK,                                )
                                            )
              Appellee.                     )
                                            )

Opinion filed July 3, 2019.

Appeal from the Circuit Court for Pasco
County; Lauralee G. Westine and Kim
Campbell, Judges.

Mark A. Neumaier, Tampa, for Appellant.

Timothy M. Doud of Law Offices of
Timothy M. Doud, LLC, Tarpon Springs,
for Appellee.


CASANUEVA, Judge.

              Nicole Carmack appeals a final judgment dissolving her marriage to Bob

Carmack. We agree with Ms. Carmack that the portion of the final judgment awarding

child support must be reversed because the judgment fails to include required findings

concerning the incomes of the parties.
              A trial court is required to determine the net income of each parent when

determining a child support award under section 61.30, Florida Statutes (2011), and the

court must include adequate findings of such in the final judgment. Addie v. Coale, 120

So. 3d 44, 46 (Fla. 4th DCA 2013) (citing Hindle v. Fuith, 33 So. 3d 782, 786 (Fla. 5th

DCA 2010)). Section 61.30 establishes a guidelines schedule that a trial court is

required to apply in determining an award of child support, and a trial court's findings

regarding the parties' incomes are necessary for an appellate court to determine if the

child support award is a departure from the child support guidelines and, if so, whether

the departure from the guidelines is justified. M.M. v. J.H., 251 So. 3d 970, 972 (Fla. 2d

DCA 2018) (quoting Wilcox v. Munoz, 35 So. 3d 136, 139 (Fla. 2d DCA 2010)).

Consequently, "case law is 'well-settled that a trial court errs by failing to make findings

of fact regarding the parties' incomes when determining child support.' " Id. at 972

(quoting Wilcox, 35 So. 3d at 139). "A trial court's failure to include factual findings

regarding the parties' incomes for purposes of child support calculations renders a final

judgment facially erroneous." Id. (citing Wilcox, 35 So. 3d at 139).

              As Ms. Carmack points out, the trial court did not make any findings

regarding the parties' incomes in the final judgment. The final judgment merely

references Mr. Carmack's financial affidavit in two places. In paragraph thirty-seven,

the final judgment states: "Husband testified to the accuracy of his financial affidavit

dated September 19, 2017. He stated that his gross monthly income was

$1,300.00. . . . Husband stated that the rents on the properties cover their mortgages

and he presently has a monthly surplus of $229.87." The trial court again references

the affidavit in paragraph forty-five:




                                            -2-
              Husband testified that his Financial Affidavit was true and
              correct. . . . Husband makes $1,300.00 per month from
              CQA. In his Financial Affidavits from 2014, Husband stated
              he could not explain why his monthly income increased from
              $1,000.00 to $1,300.00. He stated that he believed he made
              more than $1,000.00 per month during the three years prior
              to June 2014.

              Because the final judgment fails to include factual findings regarding the

parties' net monthly incomes, this court cannot conduct a meaningful appellate review of

the child support award.1 See Whittingham v. Whittingham, 67 So. 3d 239, 239 (Fla. 2d

DCA 2010) ("[W]hen determining child support a trial court is required to make findings

of fact regarding the incomes of the parties because such findings are required in order

to determine whether the support award departs from the guidelines." (citing Wilcox, 35

So. 3d at 139)).

              Further, because a trial court must consider alimony and child support

payments when determining whether a party has the ability to pay his or her attorney's

fees, on remand the trial court should also reconsider Ms. Carmack's motion for

attorney's fees. See De La Piedra v. De La Piedra, 243 So. 3d 1052, 1054 (Fla. 1st

DCA 2018).

              Accordingly, we reverse that portion of the final judgment addressing the

child support award and remand to the trial court with instructions to determine an

appropriate award after making specific findings concerning the incomes of the parties.

The trial court should also include a child support guidelines worksheet in its amended




              1Wealso note that the trial court erred in failing to file a child support
guidelines worksheet with the final judgment. See J.A.D. v. K.M.A., 264 So. 3d 1080,
1083 (Fla. 2d DCA 2019).


                                           -3-
final judgment and revisit Ms. Carmack's request for attorney's fees on remand. All

other aspects of the final judgment of dissolution of marriage are affirmed.

             Affirmed in part, reversed in part, and remanded with directions.


BLACK and BADALAMENTI, JJ., Concur.




                                           -4-